ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Aurora Flight Sciences Corporation            )      ASBCA No. 60565
                                              )
Under Contract No. W91 l W6-05-D-0003         )

APPEARANCE FOR THE APPELLANT:                        Craig A. Holman, Esq.
                                                      Arnold & Porter Kaye Scholer LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                  ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is
not consummated. Any request to reinstate the subject appeal must be filed within one year
of the date of this Order.

      Dated: 27 July 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60565, Appeal of Aurora Flight
Sciences Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals